Citation Nr: 1425735	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating a rating decision in March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  Hearing loss was not affirmatively shown to have had onset during service, or within a year thereof, and is not otherwise shown to be related to an injury, disease, or event during service.

2.  Tinnitus had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A January 2011 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to substantiating a service connection claim, and the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in February 2011; the record does not reflect that this examination was inadequate for rating purposes.  The examination is adequate because the examiner conducted a clinical evaluation, reviewed the medical history, and described the claimed disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system (including sensorineural hearing loss) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

The threshold for normal hearing is from zero to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is competent, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The service treatment records show that on pre-induction examination in April 1967 the Veteran indicated that he had no problems with hearing loss.

An audiogram showed:




HERTZ (ANSI)



500
1000
2000
3000
4000
RIGHT
5 (20) 
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
0 (10)
0 (5)

The numbers in parentheses are the conversions to the modern audiometric testing calculations.

An audiogram in September 1967 showed:




HERTZ (ANSI)



500
1000
2000
3000
4000
RIGHT
5 (20) 
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
10 (25)
10 (20)
10 (10)
0 (10)
0 (5)

An audiogram in December 1968 showed:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
25
25
20
20
20

An audiogram in April 1971, at separation, showed:




HERTZ 



500
1000
2000
3000
4000
RIGHT
25
20
15
10
15
LEFT
15
20
15
10
10

The service treatment records show no complaint of hearing loss or of tinnitus.  The service records show that on separation examination, there was no diagnosis of hearing loss, tinnitus or ringing in the ears, or ear infection or disease.  The Veteran's "PULHES" physical profile for hearing was "1," which included ear defects, representing a high level of fitness and fitness for any military assignment.  

Post-service private medical records shown that the Veteran was treated for complaints of dizziness and trouble hearing in both ears beginning in May 1996.  He was determined to have Eustachian tube dysfunction and secondary hearing loss.  A treatment record dated in February 2002 shows additional treatment for Eustachian tube dysfunction and a diagnosis of low frequency hearing loss.  He was also treated for chronic serous otitis media beginning in September 2009 upon presenting with a complaint of bilateral ear fullness with popping and cracking in his ears.  Additional private medical records show the Veteran was diagnosed with bilateral sensorineural hearing loss in September 2009, at which time he gave a history of having ringing in his ears over the past 40 years since he worked on jet engines.

In a January 2011 statement, the Veteran reported that his tinnitus had been present for at least 35 years.  The Veteran's wife also submitted a statement in which she indicated that she and the Veteran had been married 41 years (i.e. since 1970).  She noted that the Veteran had complained of ringing in his ear for most of their married life and had a lot of problems with his ears and hearing for many years.

On VA audiological examination in February 2011, the Veteran gave a 30-40 year history of tinnitus.  The VA examiner expressed the opinion that the hearing loss and tinnitus are less likely as not due to loud noise in service due to the lack of significant shift in the Veteran's high frequencies while in service.  The examiner explained that there were no significant threshold changes in the high frequencies on the entrance and separation examinations and the in-service hearing conservation examinations.  And, it is the high frequency hearing loss that is commonly caused by noise exposure.  There was evidence of threshold shifts in the low frequencies, but these are usually associated with middle ear conditions.  

Analysis

Hearing Loss

The Veteran served in Vietnam from December 1968 to December 1969.  The Veteran's military occupational specialty (MOS) of aircraft maintenance specialist, and his service in Vietnam, is satisfactory evidence that he experienced noise exposure during service.  While noise exposure is what happened in service, evidence of a current disability and a nexus to service is still required to establish service connection.  

The audiograms performed upon entrance to service in 1967, during service, and at separation in 1971, did not show a hearing loss disability under 38 C.F.R. § 3.385, specifically (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies).  On the basis of the service treatment records alone, a hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

Sensorineural hearing loss was also not diagnosed within the one-year period after the Veteran's discharge.  Moreover, as symptoms of hearing loss were not noted in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of hearing loss were noted in service, and as the Veteran has not asserted otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1331.

The Veteran asserts that hearing loss is due to noise exposure in service.  The Veteran is competent to describe the onset of impaired hearing, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  The Veteran, as lay person, is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, determining the etiology of sensorineural hearing loss is not a simple medical condition; it is a complex question that requires medical expertise.  The Veteran is not shown to be qualified through specialized education, training, or experience to provide a medical opinion regarding the etiology of his sensorineural hearing loss.  Therefore, his lay contentions are not competent evidence on the material issue of causal nexus.  See Jandreau, 492 F.3d at 1372; see also Davidson, 581 F.3d at 316.

As the Board does not find the Veteran competent to express an opinion on the cause of any current impaired hearing, the Board need not reach the question of whether or not the Veteran's statements are credible.  Competency is a question of fact, which is to be addressed by the Board.  See Jandreau, 492 F.3d at 1377.  

As the Veteran's lay evidence is not competent evidence to establish the cause of his current hearing loss, the Board must consider the other evidence of record.  

The competent evidence with respect to causal nexus consists of the February 2011 VA audiological examination report.  In that report, a VA examiner who is an audiologist, and qualified through education, training, or experience to offer opinions regarding the etiology of hearing loss, stated that it is less likely than not that the Veteran's current hearing loss is related to his noise exposure in service.  And, although the examiner noted that there was evidence of threshold shifts in the low frequencies, and that such shifts are usually associated with middle ear conditions, there is no evidence showing the Veteran had had a middle ear condition in service or shortly thereafter, and the examiner did not provide such a finding in her report.  

Considering the VA examiner's findings, and in the absence of any competent and medical evidence to the contrary, the VA opinion is persuasive medical evidence against the claim on the question of whether the current hearing loss is etiologically related to service.  

As the preponderance of the evidence is against the claim of service connection for hearing loss, there is no doubt to be resolved and service connection for hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran's MOS, and his service in Vietnam, is satisfactory evidence that he experienced noise exposure during service.  

Tinnitus is a condition where lay observation can be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  However, the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus in service.  

The Veteran is further competent to describe having experienced tinnitus since service, which the Board finds credible.  This is evidence in favor of the claim.

As for the evidence against the claim, the February 2011 VA examiner expressed the opinion that the tinnitus is not related to service.  This opinion is persuasive medical evidence against the claim on the question causal relationship to service.  The VA examiner is an audiologist, who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  

Nonetheless, the Veteran's competent and credible lay statements and the negative VA medical opinion only serves to place the evidence regarding a nexus between current tinnitus and service in relative equipoise.  Thus, reasonable doubt is resolved in favor of the Veteran.  Service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


